Citation Nr: 1419359	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1997 to June 1999; and from May 2001 to August 2004 as part of his service obligation for his attendance at West Point Military Academy.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that determined that the Veteran was not eligible to receive the Post 9/11 GI Bill. 

The Veteran testified at a March 2012 Board personal hearing in Portland, Oregon (Travel Board).  The hearing transcript has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file; as well as an electronic Veterans Benefits Management System file (VBMS) associated with the Veteran's claim.  A review of these electronic claims does not reveal any information pertinent to the issue decided herein.


FINDINGS OF FACT

1.  The Veteran served on active duty in the United States Army from June 1997 to June 1999 and separated to enter into West Point Academy.  

2.  The Veteran had a five-year service obligation for his attendance at West Point Military Academy; he was involuntarily separated from service in August 2004 due to physical disability, deemed to have existed prior to active service. 

3.  The Veteran's active service from May 8, 2001 to August 19, 2004 was completed to satisfy service obligation for the West Point Cadet program and does not qualify as active duty service for the purpose of administration and payment of benefits under the 9/11 GI Bill. 
4.  The Veteran is not eligible for educational assistance under Chapter 33, Title 38, of the United States Code (Post 9/11 GI Bill) because he did not serve his five-year active duty service obligation for commissioning from service academy prior to Chapter 33 active duty service obligation.


CONCLUSION OF LAW

The criteria for eligibility for Post 9/11 GI Bill educational assistance benefits have not been met. 38 U.S.C.A. §§ 3301-24 (West 2002); 38 C.F.R. § 21.9520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating the Veteran's claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); Dela Cruz, 15 Vet. App. at 143. 




Laws and Regulations

The Veteran contends he is eligible for educational assistance benefits under Chapter 33, Title 38, of the United States Code (Post 9/11 GI Bill).  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2013) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2013). 

VA promulgated provisions for eligibility for this benefit based on certain qualifying periods and types of active duty service.  See 38 U.S.C.A. §§ 3301-24 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9520 (2013).  An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and: 

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,- (1) Continues on active duty; (2) Is discharged from service with an honorable discharge; (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) Is released from service characterized as honorable for further service in a reserve component; or (5) Is discharged or released from service for- (i) A medical condition that preexisted such service and is not determined to be service-connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; or

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520 (2013).


38 C.F.R. § 21.9505 provides that for the purposes of this subpart (governing the administration and payment of educational assistance under 38 U.S.C. Chapter 33 (Post 9/11 GI Bill)), the following definitions apply: Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304. Active duty does not include: 

(1) Full-time National Guard Duty performed under 32 U.S.C. orders; 

(2) Any period during which the individual- (i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; 

(3) A period of service- (i) Required by an officer pursuant to an agreement under 10 U.S.C. 2107(b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. 4348, 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. chapter r 109; or 

(4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. chapter 30 or 10 U.S.C. Chapter 1606 or 1607.  38 U.S.C.A. § 3301 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9505 (2013). 

Analysis

At the outset, the Board notes that the Veteran initially received educational benefits under the Post-9/11 GI Bill.  In the October 2010 RO determination, he was found ineligible for such benefits, and he was informed that as VA erroneously granted the benefits, he would not be responsible for repaying the awards.

The record reflects that the Veteran served on active duty in the United States Army from June 1997 to June 1999.  His DD Form 214 shows that he separated in June 1999 to enter into the service academy at West Point.  The Veteran had a five-year service obligation following his attendance at West Point Military Academy.  He was involuntarily separated from service in August 2004 due to physical disability, which was deemed to have existed prior to active service.  

The Veteran's service dates are not in dispute in this case, nor does the Veteran dispute his obligated service due to his attendance at West Point Military Academy.  The Veteran, instead, contends that the RO incorrectly interpreted the statutory language in finding that his West Point service was not countable service in light of his disability discharge.  The Veteran also contends that under The Ronald Reagan-National Defense Authorization Act, and 10 U.S.C.A. §§ 1217A and 1218, his injury incurred at West Point is deemed service-connected and he should receive the subject benefits.  The Board notes that service connection has been established for several disabilities for which the Veteran received VA compensation.  

The Veteran had a five-year service obligation in the Army under an agreement pursuant to 10 U.S.C.A. § 4348, cadets agreement to serve as an officer.  The Veteran's DD Form 214 documents his active duty service from May 2001 to August 2004.  The Board notes however, this period of service included his time as a cadet and a part of his 5-year service obligation.  His service as a cadet and during the 5-year obligation are specifically excluded as active duty for purposes of Chapter 33 benefits in 38 C.F.R. § 21.9505 (2) and (3). 

In that regard, definitions provided under 38 U.S.C.A. § 3301 and 38 C.F.R. § 21.9505, governing the administration and payment of educational assistance under 38 U.S.C. Chapter 33, specifically state that "active duty" does not include a period of service "required by an officer pursuant to an agreement under 10 U.S.C. 4348...."  Moreover, regulations at 38 U.S.C.A. § 3311(d), also address eligibility 

requirements under 38 U.S.C. Chapter 33, specifically prohibit treatment of certain service as a period of active duty.  The regulation provides that a period of service on active duty as an officer pursuant to an agreement under 10 U.S.C.A. § 4348 shall not be considered as part of the period of active duty on which an individual's entitlement to education assistance under this chapter is based.  38 U.S.C.A. § 3311(d)(2).

The Veteran's only service, after September 10, 2001, was to satisfy a service obligation for his attendance at West Point Military Academy and is not considered active duty for purposes of Chapter 33 benefits.  As such, the Board finds that, even with consideration of the Veteran's involuntary discharge due to physical disability, which, as noted, was deemed by the Department of Defense to have existed prior to service; although, again as noted, such has been found to be service-connected for VA compensation; he still did not have a minimum of 30 days qualifying "active duty" after September 10, 2001, and does not meet the basic eligibility requirements for educational assistance under Chapter 33.  See 38 C.F.R. § 21.9520 (2013).  Accordingly, the Veteran is not eligible for educational assistance under the Post 9/11 GI Bill.

The Board takes note of the Veteran argument under the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005, Chapter 1607 of Title 10 U.S.C.].  This program is administered by VA, however, basic eligibility for is determined by the Department of Defense or the Department of Homeland Security as appropriate.  VA does not make decisions about a veteran's basic eligibility.  [The Veteran can refer to the pamphlet on VA's website (VA/Veteran's Benefit Administration- Education and Training) that addresses Reserve Educational Assistance Program (REAP) established as a part of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005, Chapter 1607 of Title 10 U.S.C.].  

The Veteran has also argued that 10 U.S.C.A. §§ 1217(a) and 1218 apply in his case.   
10 U.S.C.A. §§ 1217 (a) applies to cadets at the United States Military Academy, the United States Air Force Academy, and the United States Coast Guard Academy and midshipmen of the United States Naval Academy, but only with respect to physical disabilities incurred after October 28, 2004.  And, as noted, Department of Defense has deemed the Veteran's separation reason, listed on his DD Form 214 as disability existed prior to service.  VA cannot pay benefits without eligibility information from Department of Defense or Department of Homeland Security.  
10 U.S.C.A. §1218 states that 

(a) A member of an armed force may not be discharged or released from active duty because of physical disability until he (1)has made a claim for compensation, pension, or hospitalization, to be filed with the Department of Veterans Affairs, or has refused to make such a claim; or (2) has signed a statement that his right to make such a claim has been explained to him, or has refused to sign such a statement.  

(b)A right that a member may assert after failing or refusing to sign a claim, as provided in subsection (a), is not affected by that failure or refusal.  

(c)This section does not prevent the immediate transfer of a member to a facility of the Department of Veterans Affairs for necessary hospital care.  

(d)(1)The Secretary of a military department shall ensure that each member of a reserve component under the jurisdiction of the Secretary who is determined, after a mobilization and deployment to an area in which imminent danger pay is authorized under section 310 of title 37, to require evaluation for a physical or mental disability which could result in separation or retirement for disability under this chapter or placement on the temporary disability retired list or inactive status list under this chapter is retained on active duty during the disability evaluation process until such time as such member is  (A)cleared by appropriate authorities for continuation on active duty; or (B)separated, retired, or placed on the temporary disability retired list or inactive status list. 

(2) (A)A member described in paragraph (1) may request termination of active duty under such paragraph at any time during the demobilization or disability evaluation process of such member.
 
(B)Upon a request under subparagraph (A), a member described in paragraph (1) shall only be released from active duty after the member receives counseling about the consequences of termination of active duty.
 
(C)Each release from active duty under subparagraph (B) shall be thoroughly documented.

(3)The requirements in paragraph (1) shall expire on the date that is five years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010.

As noted above, the Veteran did make a claim for and receives VA benefits.  It appears that the requirements under 10 U.S.C.A. §1218 have been fulfilled.  It is unclear how this provision would allow VA to reinstate the educational benefits the Veteran requests.  

The VA is charged with administering the law as it is written and, as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility under 38 U.S.C. Chapter 33.  In this case, the Veteran's five-year service obligation for his attendance at a military academy, as well as his service as a cadet is specifically excluded from creditable active duty service under the regulations governing eligibility for the Post 9/11 GI Bill, and the regulation and statute are clear.  See 38 U.S.C.A. §§ 3301, 3311(West 2002 & Supp. 2013); 38 C.F.R. § 21.9505 (2013).  

While the Board again acknowledges the Veteran's contentions regarding his eligibility under the Ronald Reagan National Defense Authorization Act; as well as 10 U.S.C.A. §§ 1217(a) and 1218; the Board notes, however it does not have the legal authority to grant the benefit sought on appeal.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  For these reasons, the Board finds that the Veteran's claim for educational assistance under Chapter 33 (Post 9/11 GI Bill) must be denied.


ORDER

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


